NO. 07-08-0240-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



MAY 19, 2009



______________________________





JOE N. DANIELS, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE



_________________________________



FROM THE 242ND DISTRICT COURT OF HALE COUNTY;



NO. B 17521-0801; HONORABLE ED SELF, JUDGE



_______________________________



Before CAMPBELL and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

Following a plea of not guilty, Appellant, Joe N. Daniels, was convicted by a jury of indecency with a child, enhanced.  Punishment was assessed at fifty years confinement.  
In presenting this appeal, counsel has filed an 
Anders
(footnote: 1) brief in support of a motion to withdraw.  We grant counsel’s motion and affirm.

In support of his motion to withdraw, counsel certifies he has conducted a conscientious examination of the record and, in his opinion, the record reflects no potentially plausible basis to support an appeal.  
Anders v. California
, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); 
In re Schulman
, 252 S.W.3d 403, 406 (Tex.Crim.App. 2008)
. 
 Counsel candidly discusses why, under the controlling authorities, the appeal is frivolous.
  
See
 
High v. State
, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).  Counsel has demonstrated that he has complied with the requirements of 
Anders
 and 
In re Schulman
 by (1) providing a copy of the brief to Appellant, (2) notifying him of his right to file a pro se response if he desired to do so, and (3) informing him of his right to file a pro se petition for discretionary review
.  
In re Schulman
, 
252 S.W.3d at
 408.
(footnote: 2)  By letter, this Court granted Appellant thirty days in which to exercise his right to file a response to counsel’s 
brief, should he be so inclined.  
Id. 
at 409 n.23.  Appellant
 
did file a
 
response. However, the State did not favor us with a brief.

By the 
Anders
 brief, counsel contends he has found no issues to present on appeal.  However, he raises a potential charge error and then concedes that egregious harm, which would be required to support reversal, is not demonstrated in the record.  By his pro se response, Appellant maintains (1) he was denied effective assistance of trial counsel and (2) the child victim made multiple inconsistent statements in her testimony.

We have independently examined the entire record to determine whether there are any non-frivolous issues which might support the appeal.  
See
 
Penson v. Ohio
, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); 
In re Schulman
, 252 S.W.3d at 409;
 Stafford
 
v. State
, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have found no such issues.  
See Gainous v. State
, 436 S.W.2d 137 (Tex.Crim.App. 1969).  After reviewing the record, counsel’s brief, and Appellant’s pro se response, we agree with counsel that there are no plausible grounds for appeal. 
 
See
 
Bledsoe v. State
, 178 S.W.3d 824 (Tex.Crim.App. 2005).

Accordingly, counsel's motion to withdraw is granted and the trial court’s judgment is affirmed. 

Patrick A. Pirtle

      Justice



   

Do not publish.
 

FOOTNOTES
1:Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


2:Notwithstanding that Appellant was informed of his right to file a pro se petition for discretionary review upon execution of the 
Trial Court’s Certification of Defendant’s Right of Appeal
, counsel must comply with Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within five days after this opinion is handed down, send Appellant a copy of the opinion and judgment together with notification of his right to file a pro se petition for discretionary review.
  
In re Schulman
, at 408 n.22 & at 411 n.35.